           Case 1:21-cv-00720-LJV Document 1 Filed 06/09/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 __________________________________________

 SHETIA DIXON,

                               Plaintiff,
                                                                NOTICE OF REMOVAL
    v.

 WAL-MART STORES EAST, LP,

                         Defendant.
 __________________________________________

         PLEASE TAKE NOTICE that defendant Wal-Mart Stores East, LP, (hereinafter

“Removing Defendant”), by its attorneys, Bennett Schechter Arcuri & Will LLP, and pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal of the action styled Shetia Dixon,

Plaintiff, versus Wal-Mart Stores East, LP, Defendant                   310/2020 (the “Action”),

from the Supreme Court of the State of New York, County of Erie, to the United States District

Court for the Western District of New York.

               In support thereof, Removing Defendant states:

               1.     On or about November 10, 2020, Plaintiff Shetia Dixon (hereinafter,

“Plaintiff”) commenced the Action by filing a Summons and Complaint in the Supreme Court of

the State of New York, County of Erie, against Removing Defendant Wal-Mart Stores East, LP.

A copy of the Summons and Complaint is attached hereto and incorporated herein by reference as

Exhibit A.

               2.     On January 21, 2021, the Removing Defendant Wal-Mart Stores East, LP,

appeared in the Action by serving its Answer, a copy of which is attached hereto and incorporated

herein by reference as Exhibit B.

               3.     On May 17, 2021, Removing Defendant received Plaintiff’s Response to
           Case 1:21-cv-00720-LJV Document 1 Filed 06/09/21 Page 2 of 4




Combined Demands of the Defendant, dated May 11, 2021, which included a Supplemental

Demand for Relief seeking Five Hundred Thousand Dollars ($500,000.00) in damages in this

action, a copy of which is attached as Exhibit C.

               4.      According to Plaintiff’s Complaint, Plaintiff Shetia Dixon is an individual

domiciled in the State of New York and, therefore, for the purposes of this Notice of Removal, is

a citizen of the State of New York. See Ex. A.

               5.      Removing Defendant Wal-Mart Stores East, LP is a limited partnership

organized under the laws of the State of Delaware. The only partners of Wal-Mart Stores East, LP

are general partner WSE Management, LLC and limited partner WSE Investment, LLC, both of

which are limited liability companies organized under the laws of the State of Delaware. The sole

member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East,

LLC, a limited liability company organized under the laws of the State of Arkansas. The sole

member of Wal-Mart Stores East, LLC is Walmart Inc., a corporation organized under the laws of

the State of Delaware, with a principal place of business in the State of Arkansas. The principal

place of business for all of the foregoing entities (Wal-Mart Stores East, LP; WSE Management,

LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC; and Walmart Inc.) is in the State of

Arkansas. Accordingly, for the purposes of this Notice of Removal, Defendant Wal-Mart Stores

East, LP is a citizen of the States of Delaware and Arkansas.

               6.      This Court has original subject matter jurisdiction over the Action pursuant

to 28 U.S.C. §§1332(a) and 1441(b), because (a) there is complete diversity of citizenship among

the parties; (b) the amount in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00) exclusive of interest and costs; and (c) none of the parties in interest who are properly

joined and served as Defendants are citizens of New York State. The Action may, therefore, be
           Case 1:21-cv-00720-LJV Document 1 Filed 06/09/21 Page 3 of 4




removed pursuant to 28 U.S.C. § 1441(b).

               7.      This Notice of Removal is timely under 28 U.S.C. § 1446(b)(3) and (c),

because it is filed within thirty (30) days after receipt by the Removing Defendant of Plaintiff’s

Supplemental Demand for Relief (the other paper from which it was first ascertainable that the

case is removable), and within one (1) year of commencement of the Action.

               8.      Pursuant to 28 U.S.C. §1446(b)(2), all defendants who have been properly

joined and served join in and consent to the removal of the Action.

               9.      Pursuant to 28 U.S.C. §1441(a), removal venue exists in the United States

District Court for the Western District of New York because the Supreme Court, Erie County (the

Court in which the Action was originally filed) is within the jurisdiction of the Western District of

New York.

               10.     Pursuant to 28 U.S.C. §1446(a), all process, pleadings, and orders served to

date upon the Removing Defendant are appended hereto. Pursuant to Local Rule 81(a)(3), an index

of all documents filed in the state court action is attached hereto as Exhibit D.

               11.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal is being served upon the Plaintiff and is being filed with the Clerk of the Supreme

Court, Erie County. See Notice of Filing of Notice of Removal, with Affidavit of Service, attached

hereto as Exhibit E.

               12.     Removing Defendant reserves the right to amend or supplement this Notice

of Removal.

               WHEREFORE, Removing Defendant requests that the case styled Shetia Dixon,

Plaintiff, versus Wal-Mart Stores East, LP, Defendant, Supreme Court of the State of New York,

                              310/2020, be removed to this Court, and that this Court take subject
           Case 1:21-cv-00720-LJV Document 1 Filed 06/09/21 Page 4 of 4




matter jurisdiction over this Action.

Dated:         Buffalo, New York
               June 9, 2021


                                           Yours, etc.,



                                                          ________________
                                           BENNETT SCHECHTER
                                           ARCURI & WILL LLP
                                           By:    Pauline C. Will, Esq.
                                                  Sarah E. Schulz, Esq.
                                           Attorneys for Removing Defendants
                                           701 Seneca Street, Suite 609
                                           Buffalo, New York 14210
                                           Telephone (716) 242-8100
                                           pwill@bsawlaw.com
                                           sschulz@bsawlaw.com


To:      Harry J. Forest, Esq.
         GROSS SHUMAN, P.C.
         Attorneys for Plaintiff
         465 Main Street, Suite 600
         Buffalo, New York 14203
         Telephone: (716) 854-4300 x225
         hforrest@gross-shuman.com
